Citation Nr: 1119604	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-44 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2010.  

The Veteran submitted a claim for entitlement to service connection for a mental disorder in April 2009.  He did not reference a specific diagnosis as the basis for his claim although he said it was for a disorder similar to anxiety and/or depression.  Thus, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  The issue is remanded to the agency of original jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  On March 11, 2010, prior to the promulgation of a decision in the appeal of the issue of entitlement to a disability rating in excess of 60 percent for service-connected prostate cancer residuals, post surgery and radiation, the Veteran's representative provided written notice that a withdrawal of this issue on appeal was requested.

2.  The AOJ wrote to the Veteran to notify him of the receipt of the request to withdraw his appeal for the issue in March 2010.  The Veteran was informed that the issue was considered to be withdrawn and no further action would be taken on the issue.

3.  There is no later submission from the Veteran that would constitute a new and timely notice of disagreement with the June 2009 rating decision on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to a disability rating in excess of 60 percent for service-connected prostate cancer residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally sought entitlement to service connection for prostate cancer in April 2008.  He claimed that it was due to his presumed exposure to herbicides during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

The Veteran was granted service connection for his prostate cancer in July 2008.  He was given a 100 percent rating effective from the date of claim for service connection in April 2008.  He was also granted service connection for erectile dysfunction, with a noncompensable disability rating, and awarded special monthly compensation for the loss of use of a creative organ as residuals of his cancer.

The Veteran was examined in October 2008.  His 100 percent rating was continued by way of a rating decision dated in January 2009.

The Veteran was re-examined in February 2009.  The AOJ proposed to reduce the Veteran's 100 percent rating to 20 percent by way of a rating decision dated in March 2009.  See 38 C.F.R. § 3.105(e) (2010).  The Veteran did not respond to the notice of proposed reduction.

The AOJ implemented the proposed reduction of the Veteran's disability rating for the Veteran's prostate cancer in June 2009.  His disability was rated as urinary incontinence and given a 20 percent rating.  See 38 C.F.R. § 4.115a (2010).  The effective date for the reduction was September 1, 2009.  

The Veteran submitted his notice of disagreement (NOD) with the 20 percent rating assigned and the denial of service connection for an acquired psychiatric disorder in July 2009.  He disputed the 20 percent rating for his voiding dysfunction disability, characterized as urinary incontinence.  

The Veteran was afforded a VA genitourinary examination in February 2010.  As a result of findings from that examination, the AOJ increased the Veteran's prostate cancer related urinary incontinence rating to 60 percent.  The effective date for the increase was the date of the reduction, September 1, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  There can be only one NOD to an issue.  See Hamilton v. Brown, 39 F.3d 1574, 1582 (Fed. Cir. 1994) (A notice of disagreement is one which initiates appellate review);

Associated with the claims folder is a letter from the Veteran's representative, dated March 11, 2010.  The letter stated that the Veteran was satisfied with his 60 percent rating for his prostate cancer and wanted to withdraw his appeal for that issue.  

Also associated with the claims folder is a Deferred Rating Decision (DRD) dated March 11, 2010.  The DRD shows that the Veteran's representative had withdrawn the issue of "prostate cancer" (urinary incontinence) that is under appeal.  The DRD further directed that the Veteran be sent a letter to notify him of this.  

The AOJ provided the Veteran with a notice letter in March 2010.  The letter said the AOJ received notice from the Veteran's representative, dated March 11, 2010, showing that he wished to withdraw his appeal for a higher evaluation of his service-connected prostate cancer/urinary incontinence.  The Veteran was further informed that the AOJ had discontinued action on his appeal for the issue and the appeal was now closed and no further action would be taken.  A copy of the letter was sent to the Veteran's representative.  He was instructed to contact them with any questions or if he needed assistance.

The Veteran did not respond to the letter from the AOJ.  His representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, in April 2010.  The only issue addressed was the acquired psychiatric disorder issue.

The Veteran later testified in October 2010.  Two parties from his designated service organization were at the hearing.  One helped the Veteran with his testimony and presentation.  The second was an observer.  The representative observer was also the individual who had signed the letter to withdraw the Veteran's appeal of his urinary incontinence rating.  Two issues were identified as on appeal at the outset of the hearing.  The issue of service connection for an acquired psychiatric disorder and the issue of a rating in excess of 60 percent for the Veteran's urinary incontinence.  Unfortunately, the representative observer did not speak up at the time to reference the prior withdrawal of the latter issue despite being the author of the withdrawal request.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2010); see also Kalman v. Principi, 18 Vet. App. 522 (2004).  

A withdrawal of an appeal will be deemed a withdrawal of the NOD and substantive appeal as to all issues to which the withdrawal applies.  Such a withdrawal does not preclude the filing of a new NOD and, after a statement of the case (SOC) is issued, a new substantive appeal, as to any issues withdrawn.  However, the filings must be timely under the rules as if the appeal withdrawn had never been filed.  See 38 C.F.R. § 20.204(c) (2010).  

In this case, the Veteran's representative properly withdrew the Veteran's appeal as to the issue of the rating for his service-connected urinary incontinence.  The withdrawal was in writing to the AOJ.  The AOJ notified the Veteran of the representative's action and informed him the appeal was considered closed as to the issue.  The Veteran did not respond to the letter.  

The Board has reviewed the claims folder to determine if any later submission, by the Veteran or his representative, would serve as a new NOD with the issue of his rating for urinary incontinence.  The Veteran's appeal was based on the rating decision of June 2009 with notice of the rating provided on June 29, 2009.  Thus, the one-year appeal period to submit a NOD would expire on June 29, 2010.  See 38 C.F.R. § 20.302(a) (2010).

There is no writing or testimony of record within the one-year appeal period that would serve to establish a new NOD with the initial rating for the Veteran's urinary incontinence.  Moreover, although the Veteran did testify in regard to the issue in October 2010, he did not make any reference to the prior withdrawal of the issue such as to place in doubt the efficacy of the withdrawal.  Further, this testimony was well beyond the appeal period and could not serve as to reinstate his NOD with his initial rating.

It is unfortunate that time was spent on testimony on the withdrawn issue.  However, that does not change the underlying facts.  A timely and proper withdrawal of the issue was submitted and accepted by the AOJ.  There is no evidence of the submission of a timely NOD to resurrect the issue based on the rating decision and notice from June 2009.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 60 percent for service-connected prostate cancer residuals is dismissed.


REMAND

As noted, supra, the Veteran is service connected for prostate cancer with his current disability rated on residuals after cessation of active treatment.  The Veteran submitted a claim for service connection for a mental disorder, characterized by the Board as an acquired psychiatric disorder, in April 2009.  In his claim, the Veteran asked the AOJ to "[p]lease process a claim for mental disorder similar to anxiety and depression but not limited to any specific condition related to pre- and post-knowledge of prostate cancer."

The Veteran's claim for service connection for an acquired psychiatric disorder was denied on both a direct and secondary basis in June 2009.

The denial for the acquired psychiatric disorder was based on a VA examination from June 2009.  The VA examiner noted a history of treatment for a major depressive disorder beginning in 2004.  Private records in the claims folder support that finding.  He also noted that VA treatment records showed the Veteran with VA treatment since 2006 and that the Veteran was diagnosed with dysthymic disorder in 2006.  The examiner provided a current diagnosis of depressive disorder, not otherwise specified (NOS).  He also opined that the Veteran reported an onset of depression in the mid-1990s, well before his diagnosis and treatment for prostate cancer.  He said the Veteran made no mention of prostate cancer in the context of precipitating, maintaining, or exacerbating factors for current depressive symptoms.  The examiner concluded by saying the Veteran did not meet diagnostic criteria for any Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) anxiety or other mental disorder at that time.

The Veteran's representative completed a VA Form 646, Statement of Accredited Representative in Appealed Case, in April 2010.  The representative contended that the June 2009 VA psychiatric examination was inadequate because the examiner failed to address the possibility of aggravation of the Veteran's claimed disorder.  

When the Veteran testified at the October 2010 Board hearing, he again made the argument that the June 2009 VA examination had not addressed the question of whether his depression was aggravated by his service-connected prostate cancer.

The Board notes several deficiencies in the record that must be corrected before an effective review of the claim can be made.  There are clearly missing VA treatment records.  The June 2009 VA examiner referenced VA mental health records dating to 2006.  The earliest VA records in the claims folder are dated in April 2007 and are very limited.  In fact the sum of the VA records are from April 2007 to March 2008, February 2009 to August 2009 and October 2009 to June 2010.  This clearly demonstrates gaps in the records.  The Veteran had follow-up visits for his prostate cancer, following his radiation treatment from April to June 2008, that are not in the claims folder.  There may be additional mental health entries in those records.  A more thorough search for relevant VA records must be made on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted, the VA examiner of June 2009 referenced VA treatment records that are not associated with the claims folder.  Further, the examiner did not address the issue of direct service connection, although this theory of service connection was adjudicated by the AOJ.  The examination report is inadequate because of the review of evidence not included in the claims folder and a lack of an opinion on direct service connection.  

Further, the Veteran had a prior diagnosis of dysthymic disorder.  This was noted as a problem by the Veteran's VA psychiatrist as late as an entry from March 19, 2009, where she identified the disorder by the DSM-IV designation of 300.4.  This was the same assessment as an entry from December 21, 2007.  The VA examiner said there was no other mental disorder present at the time of the June 2009 examination.  However, the Veteran did have another diagnosis of record based on the treatment entries that were of record.  Even if the examiner established that there was not another diagnosis in June 2009, the issue regarding other diagnoses must be addressed if it is established that the Veteran had another psychiatric disability at any point in time during the pendency of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (a claimant may still be entitled to service connection for a disability even if that disability is resolved during the pendency of the claim).  Moreover, the Veteran's claim was not limited to anxiety and/or depression as indicated in his claim of April 2009.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Another examination is required to provide a complete opinion that is based on the evidence in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  


Even if the Veteran does not respond to the above request, a search for the earliest VA mental health/psychiatric/psychology treatment records must be made.  At a minimum, VA mental health records from 2006 to the present, and not already of record, must be obtained and associated with the claims folder.  

2.  Upon completion of the above, the Veteran should be afforded a psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

For each psychiatric disorder diagnosed, the examiner is requested to provide an opinion as to whether the disorder is at least as likely as not related to the Veteran's military service.  If the answer is in the negative, the examiner is also requested to provide an opinion as to whether the disorder is 1) caused by a service-connected disability; or, 2) made chronically worse by a service-connected disability.  

If a current psychiatric disorder is not diagnosed, the examiner is requested to review the claims folder for evidence of dysthymia and any other psychiatric disorder of record during the period of the appeal, beginning in April 2009, and provide opinions regarding a relationship to military service or secondary service connection as noted above.   The examiner is advised that VA must consider whether a diagnosed disorder that is present during the period of the appeal is either related to service, or caused or aggravated by a service-connected disability.

The rationale for the examiner's opinions should be set forth in detail.

3.  Thereafter, the AOJ should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the AOJ should review the examination report and required medical opinions to ensure that they are responsive to and in compliance with the directives of this remand, and if they are not, the AOJ should implement corrective procedures.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the service connection issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


